Citation Nr: 0722719	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  02-19 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left eye injury, to include scars.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active duty from June 1942 to December 1945.

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal from a 
June 2002 rating decision of the Regional Office (RO) located 
in Albuquerque, New Mexico.  

The veteran testified before a Hearing Officer at the RO in 
October 2002, and a transcript of the hearing is of record.

The Board denied the veteran's claim in July 2004.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2006 order, the Court 
vacated the Board's July 2004 decision and remanded the 
matter for further proceedings.  

The Board observes that, in a December 6, 2005 communication 
with the Board, the veteran's representative appears to be 
alleging clear and unmistakable error in prior RO rating 
decisions.  The veteran is advised that such arguments must 
be addressed in the first instance by the agency of original 
jurisdiction (AOJ), which is in this case the Albuquerque RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision which held 
that, in the context of a claim to reopen, VCAA notice must 
include an explanation of 1) the evidence and information 
necessary to establish entitlement to the underlying claim 
for the benefit sought; and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  
See Kent v. Nicholson, 20 Vet. App. 1, (2006).  The Court 
further explained that a notice letter must describe what 
evidence would be necessary to substantiate the element or 
elements required to establish the underlying claim that were 
found insufficient in the previous denial.  The veteran has 
not been afforded such notice.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, the case is REMANDED for the following action:

Send the appellant a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that describes the 
basis of the Board's June 1997 denial of 
the claim of entitlement to service 
connection for residuals of a left eye 
injury, and the evidence necessary to 
substantiate the element or elements of 
the claim. Any additional evidence 
pertinent to the appellant's claim 
received by the RO should be associated 
with the claims folder.

If upon completion of the above development the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



